This original proceeding in discipline was filed November 5, 1986, by Bruce E. Miller, disciplinary administrator, against James M. Bicknell, of Des Moines, Iowa, an attorney admitted to the practice of law in Kansas, alleging respondent had violated Canons 1 and/or 9 of the Code of Professional Responsibility (235 Kan. cxxxvii, clii).
On September 9, 1986, respondent pled guilty in the United States District Court for the Southern District of Texas, Corpus Christi Division, to two counts of making false entries in the books of a financial institution insured by the Federal Deposit Insurance Corporation in violation of 18 U.S.C. § 1005 (1982). Respondent admitted the misappropriation of $443,860.00 from his employer, the NBC Bank-South, Corpus Christi, Texas, and he is now incarcerated at the Federal Penitentiary, Leavenworth, Kansas.
On the 18th day of November, 1986, this court issued an order to show cause why the respondent should not be disbarred from the practice of law in Kansas and on the 2nd day of December, 1986, respondent filed his written response to the order in which he admitted the foregoing facts and offered to voluntarily surrender his license to practice law in the State of Kansas.
The Court, being fully advised, finds that the surrender of the license to practice law by the respondent should be accepted and that respondent should be disbarred from the practice of law in Kansas.
It is Therefore Ordered that James M. Bicknell be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to strike the name of James M. Bicknell from the roll of attorneys authorized to practice law in the State of Kansas.
It is Further Ordered that James M. Bicknell shall forthwith forward, or cause to be forwarded, to the Clerk of the Appellate Courts his certificate of admission to practice law in the State of Kansas.
*438It is Further Ordered that this order shall be published in the Kansas Reports and the costs herein are assessed to respondent.
Effective this 16th day of January, 1987.